Citation Nr: 0805241	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-25 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than December 
24, 2002 for the award of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
24, 2002 for the award of service connection for hearing 
loss.

3.  Entitlement to an effective date earlier than December 
24, 2002 for the award of service connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disability.  

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral ankle 
disabilities.  

6.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral knee 
disabilities.  

7.  Entitlement to service connection for a back disability.  

8.  Entitlement to service connection for bilateral ankle 
disabilities.  

9.  Entitlement to service connection for bilateral knee 
disabilities.  

10.  Entitlement to a compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran honorably served on active duty from June 1953 to 
June 1955.  The veteran had additional Reserve duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2007, the veteran testified at a Travel Board hearing 
before the undersigned.  

The issues of service connection for back, ankle, and knee 
disabilities as well as entitlement to a compensable rating 
for hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was first 
received at the RO on December 24, 2002.

2.  A claim for service connection for hearing loss was first 
received at the RO on December 24, 2002.

3.  A claim for service connection for tinnitus was first 
received at the RO on December 24, 2002.

4.  In a February 1985 decision, the RO denied service 
connection for back, ankle, and knee disabilities.  A notice 
of disagreement was not received within the subsequent one-
year period.

5.  Evidence submitted since the RO's February 1985 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact regarding each claim 
which is necessary to substantiate the claims, and therefore 
raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The legal criteria for an effective date earlier than 
December 24, 2002, for the award of service connection for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2007).

2.  The legal criteria for an effective date earlier than 
December 24, 2002, for the award of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).

3.  The legal criteria for an effective date earlier than 
December 24, 2002, for the award of service connection for 
bilateral tinnitus have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).

4.  The RO's February 1985 rating decision which denied 
service connection for back, ankle, and knee disabilities is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006).

5.  New and material evidence has been received since the 
RO's February 1985 rating decision; thus, the claims of 
service connection for back, ankle, and knee disabilities are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006), 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Earlier Effective Dates

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in January 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in May 2006.  If 
there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  In 
Sanders, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

The Board notes that although evidence was received after the 
May 2006 supplemental statement of the case, it pertained to 
the new and material issues which are being reopened.  


New and Material Issues

With regard to the issue of whether new and material evidence 
has been received to reopen the claims of service connection 
for back, ankle, and knee disabilities, the veteran's claim 
is being granted to the extent that it is reopened.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.


Background

In May 1951, the veteran was afforded an enlistment 
examination for Reserve duty.  In June 1952, the veteran was 
afforded an examination in conjunction with an accelerated 
training program.  The physical examination was entirely 
normal.  Hearing was shown as normal on whispered voice 
testing of 15/15.  In June 1952, the veteran was afforded an 
examination for extended active duty.  The physical 
examination was entirely normal.  Hearing was shown as normal 
on whispered voice testing of 15/15.  In September 1952, the 
veteran was afforded an examination in conjunction with his 
release from active duty training.  The physical examination 
was entirely normal.  Hearing was shown as normal on 
whispered voice testing of 15/15.  In March 1953, the veteran 
was afforded an examination in conjunction with his release 
from accelerated training.  The physical examination was 
entirely normal.  Hearing was shown as normal on whispered 
voice testing of 15/15.  In July and December 1953, the 
veteran was seen for treatment of a sprained ankle.  X-rays 
were negative.  The December 1953 records noted that it was a 
left ankle sprain.  In October 1954, the veteran was seen for 
knee complaints.  

In June 1955, the veteran was examined and found physically 
qualified for release from active duty.  The physical 
examination was entirely normal.  Hearing was shown as normal 
on whispered voice testing of 15/15.  The veteran reenlisted 
at the same time.  The examination was normal for the 
complete physical examination with the exception of 
identifying body marks.  Hearing was shown as normal on 
whispered voice testing of 15/15.15/15

In June 1961, the veteran filed a claim for VA benefits.  At 
that time, the veteran reported having a nervous disorder due 
to an inservice plane crash.  He did not report having any 
other disabilities.  He told the same to private physicians 
in 1961.  

In a June 1961 rating decision, service connection was denied 
for residuals of bilateral ankle sprains and for nervousness.  
The veteran appealed the denial of service connection for a 
nervous condition to the Board.  In an August 1962 Board 
decision, service connection for a psychiatric disorder was 
denied.  

In August 1979, the veteran again filed a claim for VA 
benefits.  At that time, he indicated that he had 
disabilities of the knees, heart, and gall bladder.  In 
October 1984, the veteran again filed a claim for VA 
benefits.  At that time, he indicated that he had 
disabilities of the knees, heart, and joints (joint 
inflammation).  

In a February 1985 rating decision, in pertinent part, the RO 
denied service connection for a back disorder on the basis 
that the service medical records were negative.  In addition, 
service connection for an ankle disorder and a knee disorder 
were denied as the service medical records reflected 
treatment for acute conditions.  

On December 24, 2002, correspondence was received from the 
veteran in which he claimed service connection for hearing 
loss and PTSD.  This correspondence was marked as received at 
the RO on December 24, 2002.  

VA medical records reflect that in January 2003, the veteran 
reported that he had had lumbar pain since jumping out of an 
airplane during service in 1954.  The diagnosis was lumbar 
stenosis with myofascial and radicular pain.  The veteran 
also reported that he hurt his knees when he fell.  The 
diagnosis was osteoarthritis of the knees.  

In a March 2003 rating decision, service connection for PTSD 
and hearing loss was denied.  

An August 2003 private audiological evaluation revealed that 
the veteran had a general pattern of normal hearing low 
frequency, dropping to a moderate-severe sensorineural 
hearing impairment in the high frequencies; the left ear was 
slightly worse than the right ears.  The examiner opined that 
the loss was likely explained primarily on exposure to high 
sound levels in military service.  

A September 2003 VA medical record showed that the veteran 
was seen for psychiatric complaints and was diagnosed as 
having PTSD.  

In September 2003, a statement was received from the 
veteran's father who indicated that the veteran had been in a 
plane crash during service.  He indicated that the veteran 
was a nervous wreck afterwards.  Also, in September 2003, a 
statement was received from the veteran in which he described 
the inservice plane crash.  

In October 2003, a letter was received from a private 
physician who indicated that the veteran had a sloping mild 
to severe sensorineural hearing loss in both ears.  

Thereafter, a letter was received from the veteran's cousin 
in which he also indicated that the veteran had been in a 
plane crash during service.  

In a March 2004 letter, the Department of the Navy confirmed 
that the veteran had been in a plane wreck in July 1954.  

In June 2004 correspondence, the veteran requested that his 
claims of service connection for back and ankle disabilities 
be reopened.  

Thereafter, April 2000 private medical records were received 
which showed that the veteran had lumbar stenosis at L1-2.  

In June 2004, the veteran was afforded a VA audiological 
examination which revealed hearing loss within the meaning of 
38 C.F.R. § 3.385.  The examiner stated that the veteran had 
bilateral sensorineural hearing loss consistent with the 
veteran's reported history of noise exposure.  In addition, 
the veteran's bilateral tinnitus was consistent with the 
veteran's reported history of military noise exposure.  

Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
65
65
55
LEFT

25
60
70
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The puretone threshold average in the right ear was 54.  The 
puretone threshold average in the left ear was 55.

In June 2004, the veteran was afforded a VA psychiatric 
examination in which the veteran was diagnosed as having PTSD 
due to inservice experiences, including the plane crash.  

In July 2004, correspondence was received from the veteran.  
The veteran indicated that he suffered a back injury in July 
1954 when he was in a plane crash.  He indicated that he was 
injured in the initial impact as well as a subsequent bounce 
of the plane and the exit jump.  With regard to his ankle, 
the veteran indicated that his ankle was injured in a jump he 
made off of a scaffold.  With regard to PTSD, the veteran has 
PTSD due to the traumatic incident of the plane crash.  With 
regard to hearing loss, the veteran reported that he was 
exposed to loud noises on planes and from weapons firing.  

VA medical records dated in 2003-2004 reflect treatment for 
PTSD, hearing loss, and low back disabilities to include disc 
disabilities.  The records show that hearing loss was 
attributed to inservice noise exposure.  Audiograms with 
Hertz findings were not performed.  

In a November 2004 rating decision, service connection was 
granted for PTSD, assigned a 50 percent rating; hearing loss, 
assigned a non-compensable rating; and tinnitus, assigned a 
10 percent rating; all effective from December 24, 2002, the 
date of claim.  

In November 2004, medical records were received from C.L., 
M.D., B.L.F., M.D., and J.C.B., M.D., which showed treatment 
for low back disability since 1997 through 2004.  A medical 
opinion regard the etiology of any back disability was not 
provided.  

In a February 2005 rating decision, the RO determined that 
there was new and material evidence to reopen the claim of 
service connection for a back disorder, but denied that claim 
of service connection on the merits.  The RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for ankle disabilities.  

Private medical records dated in 2004 confirmed the diagnosis 
of PTSD.  

In an April 2005 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for knee disabilities.  

In February 2005 statements, the veteran's wife indicated 
that the veteran was having additional difficulty hearing.  
In addition, she indicated that she had been married to the 
veteran for 47 years and that he had sustained last injuries 
to his back, knees, and ankles, in the inservice plane crash.  

In February 2005, the veteran was seen by VA for a hearing 
retest, but an audiogram was not performed.  

Thereafter, a private 2003 audiogram was received, but the 
graph was not interpreted.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).

Subsequently, private medical records dated from 2000-2003 
reflected treatment for back disabilities.  

VA medical records dated from 2004-2006 showed treatment for 
PTSD and back disabilities.  The veteran was afforded a PTSD 
evaluation in May 2006.  

Thereafter, private medical records were received which 
reflected complaints of ankle pain.  X-rays showed ossified 
densities which were suspicious for articular loose bodies.  
The veteran reported that he had had ankle problems since 
service when he jumped off of the wing of a plane.  Other 
medical records showed that the veteran had undergone a knee 
replacement.  

The veteran testified in two RO and one Board hearing.  He 
stated that he had suffered back, knee, and ankle injuries 
during service in the 1954 plane crash and from jumping from 
the wing of a place.  In addition, he indicated that service 
connection for PTSD, hearing loss, and tinnitus should be 
retroactive to the early 1960's when he initially filed VA 
compensation claims.  The veteran and his wife both testified 
that his hearing loss had worsened.  


Earlier Effective Dates

The veteran has been awarded service connection for PTSD, 
bilateral hearing loss, and bilateral tinnitus, all effective 
December 24, 2002.  The veteran contends that earlier 
effective dates are warranted.  

The Board notes that the claim of service connection for PTSD 
and hearing loss was received by the RO on December 24, 2002.  
The RO apparently also accepted the veteran's claim of 
service connection for hearing impairment as a claim of 
service connection for tinnitus, also.  

There is no application for PTSD, bilateral hearing loss, or 
bilateral tinnitus prior to that date.  At no time prior to 
that date did the veteran show an intent to seek service 
connection for those disabilities.  

The Board notes that PTSD is considered a separate claim from 
other psychiatric disorders.  As will be addressed below, a 
claim of service connection for a nervous disorder was 
previously received and will be discussed by the Board.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.

However, according to the Court, 38 C.F.R. § 3.157 only 
applies to a defined group of claims.  See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish 
an intent on the part of the veteran to seek service 
connection for that condition.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).  

Thus, any prior VA medical are not interpreted as an informal 
claim.  Stated differently, merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.  

In this case, the claims file does not contain VA treatment 
or diagnosis of PTSD, bilateral hearing loss, or tinnitus, 
prior to December 24, 2002.  However, even if the record did 
reflect such treatment and diagnosis, as noted, these records 
would not be considered claims.  

In sum, there is nothing to reflect a claim or an informal 
claim prior to December 24, 2002.

Applying the statute and the regulations cited above, the 
veteran is not entitled to an effective date earlier than 
December 24, 2002, for the award of service connection for 
PTSD, bilateral hearing loss, and/or bilateral tinnitus.  The 
statute is clear.  It states that the effective date of an 
award based on an original claim for service connection 
"shall not be" prior to the date of receipt of claim.  The 
regulation is clear.  It states that if the claim is not 
received within one year following separation from service, 
then the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 and 
3.400(b)(2)(ii).  The date of entitlement precedes the date 
of the claim here.  Thus, the date of claim as the later date 
is the controlling date for the effective date assigned under 
the factual circumstances of this case.  See 38 U.S.C.A. 
§ 5110(a) (effective date of original claim shall not be 
earlier than the date of receipt of application therefor).  

Further, the Court has acknowledged that the effective date 
based on an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
LaLonde citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. 
Gober, 10 Vet. App. 391 (1997).  Stated differently, based on 
the facts in this case, an effective date earlier than 
December 24, 2002, is legally precluded.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i).  His assertion that 
earlier effective dates are warranted for service connection 
for PTSD, bilateral hearing loss, and bilateral tinnitus, are 
legally unsupported.  See Sears.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As previously noted, there was a prior claim of service 
connection for a nervous disorder made in 1961.  Although 
service connection for PTSD was not specifically claimed and 
is considered to be a separate claim, the Board will 
consider, arguendo, if an earlier effective date could be 
assigned if this 1961 claim for service connection for 
psychiatric disability was also considered a claim of service 
connection for PTSD.  

The claim of service connection for a nervous disorder was 
denied by the RO in June 1961 and the veteran appealed that 
denial to the Board.  In an August 1962 Board decision, 
service connection for a psychiatric disorder was denied.  As 
noted, service connection for PTSD is considered a separate 
and distinct disability.  However, even assuming this earlier 
claim represented a claim of service connection for PTSD, an 
earlier effective date still would not be warranted.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later. 38 
C.F.R. § 3.400.  The effective date of a successful claim to 
reopen is the date of receipt of the claim to reopen or the 
date entitlement arose, whichever is later.  Id; Spencer v. 
Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. 
Cir. 1994).  When a claim is denied, and the claimant fails 
to timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 
3.105.

Following the Board's August 1962 denial, there is no formal 
correspondence from the veteran until December 24, 2002, 
regarding psychiatric disability.  Dated between August 1962 
and December 24, 2002 are VA and private medical records.  As 
noted, they are not considered informal claims of service 
connection.

The veteran argues that the effective date should go back to 
when he initially filed his claim for VA benefits.  This type 
of argument has been considered and rejected by the Court in 
previous cases.  The Court held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears; see also Livesay v. Principi, 15 Vet. App. 
165, 172  (2001) (holding that the plain meaning of § 5110 to 
be that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  Accordingly, the veteran is not entitled to an 
effective date back to 1961, the date he initially filed a 
claim for service connection for psychiatric disability.

Further, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the 
Court stated that a claimant can attempt to overcome the 
finality of a decision which assigns an effective date in one 
of two ways, by a request for revision of those regional 
office decisions based on clear and unmistakable error (CUE), 
or by a claim to reopen based upon new and material evidence.  
See Cook; see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).  The claimant in this case seeks an effective 
date prior to the date of his claim.  The claimant does not 
argue that the request for an earlier effective date should 
be construed as a motion to revise based on CUE.  

Accordingly, even considered the earlier effective date claim 
on that basis, an earlier effective date for service 
connection for PTSD is not warranted.  




New and Material

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

In a February 1985 rating decision, the RO denied service 
connection for a back disorder on the basis that the service 
medical records were negative.  In addition, service 
connection for an ankle disorder and a knee disorder were 
denied as the service medical records reflected treatment for 
acute conditions.  This RO decision is final.  38 U.S.C.A. § 
7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
lay evidence consisting of the statements of the veteran and 
his wife that he has had back, ankle, and knee disabilities 
since an inservice plane crash; a statement from the 
veteran's father that the plane crash occurred; a letter from 
the Department of the Navy verifying that the plane crash 
occurred and that the veteran had suffered "D" class 
injuries although they could not specify what those injuries 
were; and VA and private medical records establishing the 
post-service existence of back, ankle, and knee disabilities; 
and the veteran's reports to physicians that his injuries had 
been present since the 1954 plane crash.  

The Board finds that new and material evidence has been 
submitted.  Although the service medical records did not 
document plane crash injuries, the letter from the Department 
of the Navy indicated that the veteran had been injured.  He 
has submitted lay evidence of continuity of symptoms.  In 
addition, the competent medical evidence documents post-
service disabilities and consistent reports from the veteran 
regarding how he was injured.  Since the claims were denied 
on the basis that there were no chronic disabilities and the 
Board presumes the veracity of the additional evidence, the 
Board finds that this additional evidence, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact regarding each claim, necessary to 
substantiate the claims, and therefore raises a reasonable 
possibility of substantiating the claims of service 
connection.  

Thus, the claims of service connection for back, ankle, and 
knee disabilities are reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.



ORDER

Entitlement to an effective date earlier than December 24, 
2002 for the award of service connection for PTSD, is denied.

Entitlement to an effective date earlier than December 24, 
2002 for the award of service connection for hearing loss, is 
denied.

Entitlement to an effective date earlier than December 24, 
2002 for the award of service connection for tinnitus, is 
denied.

The application to reopen the claim of service connection for 
a back disability is granted.

The application to reopen the claim of service connection for 
bilateral ankle disability is granted.

The application to reopen the claim of service connection for 
bilateral knee disability is granted.



REMAND

Back, Ankles, and Knees

The claims of service connection have been reopened.  
Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

The Board finds that the veteran should be afforded a VA 
examination to determine if current back, bilateral ankle, 
and bilateral knee disabilities are etiologically related to 
service to include the July 1954 inservice plane crash.  In 
addition, the examiner should indicate if arthritis in any of 
these joints was manifest within one year of the veteran's 
separation from service.  


Bilateral Hearing Loss

As the veteran has asserted that his service-connected 
disability has worsened since his last examination, he should 
be afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The veteran should also be sent VCAA notice which complies 
with Vazquez-Flores v. Peake, No. 05-0355, 2008 (U.S. Vet. 
App. Jan. 30, 2008), with regard to the higher rating claim.  

That case states that section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent VCAA notice 
which complies with Vazquez-Flores v. Peake, 
No. 05-0355, 2008 (U.S. Vet. App. Jan. 30, 
2008), with regard to the higher rating claim 
for bilateral hearing loss.

(1) the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant;

(3) the claimant must be notified that, 
should an increase in disability be found, 
a disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and

(4) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  A rationale for any 
opinion expressed should be provided.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current back, bilateral ankle, 
or bilateral knee disability(ies)  is 
related to service to include the July 
1954 plane crash.  In addition, the 
examiner should indicate if arthritis in 
any of these joints was manifest within 
one year of the veteran's separation from 
service.

3.  Schedule the veteran for a VA 
audiological examination.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests  should be accomplished.  A 
rationale for any opinion expressed 
should be provided.  The examiner should 
provide findings consistent with the 
rating criteria for rating hearing loss 
disability.

4.  The AMC should then readjudicate the 
claims remaining on appeal in light of all of 
the evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


